Determination of respondent Commissioner of Motor Vehicles, dated November 9,1971, suspending petitioner’s dealer and transportation registration for 30 days, unanimously annulled, on the law, and the proceeding remanded to respondent to reopen the hearing and to make and state findings upon which such administrative discipline is based, without costs and without disbursements. So far as is apparent, there having been no findings, the penalty of suspension was imposed solely upon the mere fact of falsity. This bare conclusion, without stating the basis therefor, does not afford petitioner an opportunity to challenge the ruling against it. (See Matter of Elite Dairy Prods, v. Ten Eyck, 271 N. Y. 488.) Concur — Stevens, P. J., Markewich, Nunez, Murphy and Lane, JJ.